                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                               Civil Action No.: 20-CV-1162

 VANESSA NARIO,                                   )
                                                  )
                        Plaintiff,                )
                                                  )
        v.                                        )               COMPLAINT
                                                  )            JURY TRIAL DEMANDED
 NATIONAL ONDEMAND, INC.,                         )
                                                  )
                        Defendant.                )
                                                  )

       COMES NOW Plaintiff Vanessa Nario (“Ms. Nario”), complaining of Defendant National

OnDemand, Inc. (“Defendant”), alleges and says the following:

                                       INTRODUCTION

       1.      This is an action to recover damages and civil penalties arising from Defendant’s

discharge of Ms. Nario in retaliation for her reports of Defendant’s misconduct related to its I-9

verification and business registration practices, expressly stating that Ms. Nario was being fired

for “trying to find problems with the company.” Defendant’s actions towards Ms. Nario were

done in violation of the anti-retaliation provisions of the False Claims Act, 31 U.S.C. § 3730(h)

(“FCA”) and constitute a wrongful discharge under the common law of North Carolina.

                                 JURISDICTION AND VENUE

       2.      This Honorable Court has jurisdiction over this action under 28 U.S.C. § 1331 and

31 U.S.C. § 3732.

       3.      A substantial part of the unlawful acts alleged herein were committed within the

jurisdiction of the United States District Court for the Middle District of North Carolina.




                                                 1



             Case 1:20-cv-01162 Document 1 Filed 12/29/20 Page 1 of 7
       4.      This Honorable Court has personal jurisdiction over Defendant because Defendant

conducts business in the State of North Carolina.

       5.      This Honorable Court should assume supplemental jurisdiction of Ms. Nario’s state

law claim pursuant to 28 U.S.C. § 1367(a) because this claim is based upon the same operative

facts as the FCA claims over which this Honorable Court has jurisdiction and judicial economy,

convenience, and fairness to the parties demand that this Honorable Court assume and exercise

jurisdiction over the claims alleged herein.

       6.      Venue is proper in this Honorable Court under 28 U.S.C. § 1391(c) because

Defendant maintains its business within this judicial district, transacts business within this judicial

district, and committed acts complained of within this judicial district.

                                               PARTIES

       7.      Ms. Nario is a resident of Durham County, North Carolina. She was employed as

a Human Resources Specialist with Defendant from June 29, 2020 through July 21, 2020.

       8.      Defendant is an Indiana corporation with its principal place of business in

Burlington, North Carolina.

       9.      Defendant regularly and systematically conducts business in the State of North

Carolina.

       10.     At all times relevant to this action, Defendant was an “employer” under the FCA

and North Carolina common law.

                                               FACTS

       11.     Defendant hired Ms. Nario as a Human Resources Specialist on June 29, 2020.

       12.     At the time Defendant hired Ms. Nario, she had a bachelor’s degree from North

Carolina State University and an Associate Professional in Human Resources Certification.



                                                  2



              Case 1:20-cv-01162 Document 1 Filed 12/29/20 Page 2 of 7
           13.    One of Ms. Nario’s responsibilities as a Human Resources Specialist was to

onboard both W-2 and 1099 workers for Defendant.

           14.    In order to complete the onboarding process, Ms. Nario was legally required to

certify each prospective employee’s I-9, the federal form that verifies an individual is legally

eligible to work in the United States.

           15.    In order to certify an I-9, an employer’s representative is required to physically

examine the required documents and “attest, under penalty of perjury, that (1) I have examined the

document(s) presented by the above-named employee, (2) the above-listed document(s) appear to

be genuine and to relate to the employee named, and (3) to the best of my knowledge the employee

is authorized to work in the United States.”

           16.    On July 16, 2020, Defendant asked Ms. Nario to certify an I-9 using a photograph

of the prospective employee’s birth certificate.

           17.    Ms. Nario could not verify the authenticity of the birth certificate based solely on a

photograph of the document.

           18.    Further, upon closer examination, Ms. Nario discovered that the photographed birth

certificate did not contain a document number, which birth certificates are required to have.

           19.    Because she could not truthfully attest to the statement, Ms. Nario could not certify

the I-9.

           20.    Defendant had one of Ms. Nario’s co-workers in Human Resources certify the I-9,

using the prospective employee’s social security number, even though Defendant did not have a

copy of the prospective employee’s social security card, as is required for the I-9 certification.




                                                    3



                 Case 1:20-cv-01162 Document 1 Filed 12/29/20 Page 3 of 7
        21.     Concerned about Defendant’s disregard for the I-9 certification process, Ms. Nario

contacted the United States Citizenship and Immigration Service (USCIS) on July 17, 2020 for an

advisory opinion on what had just occurred.

        22.     USCIS confirmed that Defendant had acted in violation of the I-9 certification

requirements and that Ms. Nario’s co-worker had perjured herself when certifying the prospective

employee’s I-9.

        23.     Immediately following her conversation with USCIS, Ms. Nario e-mailed

Defendant’s Human Resources Director Tonya Spivey, alerting her of Defendant’s illegal I-9

verification process. A copy of Ms. Nario’s July 17, 2020 e-mail is attached hereto as Exhibit A.

        24.     Ms. Spivey told responded that Ms. Nario was incorrect and that Defendant’s

processes were compliant with the applicable laws. A copy of Ms. Spivey’s response to Ms. Nario

is attached hereto as Exhibit B.

        25.     Based on Defendant’s insistence that its illegal policies were correct, Ms. Nario

sought out to review other aspects of Defendant’s business to ensure that they were in compliance

with all applicable laws and regulations.

        26.     On July 21, 2020, Ms. Nario leaned that Defendant was not registered or in good

standing in several states where it had a number of employees, including Tennessee and Kentucky.

        27.     Ms. Nario e-mailed Defendant about her findings at 4:40 p.m. on July 21, 2020.

        28.     At 4:55 p.m., Ms. Spivey summoned Ms. Nario back to her office, at which point

she fired her for “trying to find problems with the company.”

                               COUNT I – FALSE CLAIMS ACT
                      Violation of the False Claims Act, 31 U.S.C. § 3730(h)

        29.     The allegations contained in the preceding paragraphs are incorporated herein by

reference as if fully set forth.


                                                4



              Case 1:20-cv-01162 Document 1 Filed 12/29/20 Page 4 of 7
        30.     Ms. Nario is an “employee” and Defendant is an “employer” as the terms are

defined by the FCA.

        31.     Ms. Nario engaged in protected activity when she would not comply with

Defendant’s illegal and improper I-9 certification process and reported the same to USCIS and

Defendant’s management.

        32.     Defendant knew that Ms. Nario engaged in activity protected by the FCA.

        33.     Defendant, knowing that Ms. Nario was engaging in such activity, fired her because

of this protected conduct.

        34.     To redress harms she suffered as a result of Defendant’s acts and conduct in

violation of 31 U.S.C. § 3730(h), Ms. Nario is entitled to damages, including two times the amount

of back pay, interest on back pay, and compensation for any special damages, including emotional

distress and any other damages available by law including litigation costs and reasonable

attorneys’ fees.

                             COUNT II – WRONGFUL DISCHARGE

        35.     The allegations contained in the preceding paragraphs are incorporated herein by

reference as if fully set forth.

        36.     It is North Carolina’s public policy to ensure that workers be properly verified for

authorization to work in the United States, that statements made under penalty of perjury be

truthful, and that companies not participate in illegal conduct.

        37.     Ms. Nario refused to participate in an unlawful act when she refused to perjure

herself on the I-9 certification pursuant to Defendant’s policies and practice.

        38.     Ms. Nario also engaged in activity protected by law when she reported the false I-

9 certification process and Defendant’s pursuit of business in states where it was not registered.



                                                  5



              Case 1:20-cv-01162 Document 1 Filed 12/29/20 Page 5 of 7
       39.       Ms. Nario’s employment was terminated because she engaged in this protected

activity and she refused to participate in this unlawful activity.

       40.       As a direct and proximate result of Defendant’s conduct, Ms. Nario has suffered

and continues to suffer severe mental anguish and emotional physical distress.

       41.       Ms. Nario has incurred and continues to incur lost wages, loss of earning capacity,

medical expenses, and other damages in an amount to be proven at trial.



       WHEREFORE Plaintiff Vanessa Nario respectfully requests that this Honorable Court

enter judgment in her favor and award her the following relief:

       1. That all issues of fact raised by this pleading be tried by a jury;

       2. That she recover of Defendant compensatory damages in an amount to be proved at

             trial;

       3. That she recover punitive damages in an amount to be determined by the jury;

       4. That she be awarded reasonable attorneys’ fees and costs;

       5. That she recover pre-judgment and post-judgment interest on all amounts awarded

             herein; and

       6. That she recover all other relief which this Honorable Court deems just and proper.

                               [SIGNATURE PAGE TO FOLLOW]




                                                  6



               Case 1:20-cv-01162 Document 1 Filed 12/29/20 Page 6 of 7
Respectfully submitted, this the 29th day of December, 2020.



                                       BY:
                                               JOSEPH D. BUDD
                                               N.C. Bar No. 44263
                                               OSBORN GAMBALE BECKLEY & BUDD
                                               PLLC
                                               3801 Lake Boone Trail, Suite 400
                                               Raleigh, North Carolina 27607
                                               joe@counselcarolina.com
                                               T: 919.373.6422
                                               F: 919.578.3733




                                               7



             Case 1:20-cv-01162 Document 1 Filed 12/29/20 Page 7 of 7
